        Case 3:19-cv-08210-DJH Document 1 Filed 07/17/19 Page 1 of 8



 1    LAW OFFICES OF KIMBERLY A. ECKERT
 2
      5235 South Kyrene Road Suite 206
      Tempe, Arizona 85283
 3    (480) 456-4497 Fax (866) 583-6073
      Kimberly A. Eckert – 015040
 4    keckert@arizlaw.biz
      Attorney for Plaintiff
 5
                   IN THE UNITED STATES DISTRICT COURT
 6
                         FOR THE DISTRICT OF ARIZONA
 7

 8    Lavell H. Jones,
 9
                                                     CV
                        Plaintiff,
10
                                                     COMPLAINT
11                 v.
                                                     (Request for Jury Trial)
12
      State of Arizona, Arizona Board of
13    Regents, a political subdivision of the
14
      State of Arizona, Northern Arizona
      University, a public university,
15                     Defendants.
16

17
            Plaintiff Lavell H. Jones, by and through undersigned counsel, hereby
18

19
      states his Complaint as follows:
20
            1.     Plaintiff Lavell H. Jones, is a citizen and resident of Arizona.
21

22          2.     Defendant State of Arizona is the or one of the jural entities
23
      responsible for the actions of the Northern Arizona University employees.
24

25
            3.     Defendant Arizona Board of Regents is a political subdivision of
26

27
      the State of Arizona and is the or one of the jural entities.
28
            4.     Defendant Northern Arizona University was the employer of
55:



                                                -1
        Case 3:19-cv-08210-DJH Document 1 Filed 07/17/19 Page 2 of 8



 1    Plaintiff.
 2

 3            5.   Jurisdiction is appropriate in this Court pursuant 28 U.S.C. § 1331,
 4
      §1343, 28 U.S. Code § 1367, Title VII of the Civil Rights Act of 1964, 42
 5

 6    U.S.C. § 2000e, and 42 U.S.C. § 1981, the United States Constitution's due
 7
      process and equal protection clauses.
 8

 9            6.   Venue is appropriate in the District of Arizona pursuant to 28
10
      U.S.C. §1391.
11

12            7.   Plaintiff requests a jury trial in this matter.
13
              8.   Title VII of the Civil Rights Act makes it "an unlawful employment
14

15    practice for an employer" to "discriminate against any individual with respect
16
      to" the "terms, conditions, or privileges of employment, because of such
17

18
      individual's race, color, religion, sex, or national origin." 42 U.S.C. § 2000e-

19    2(a).
20
              9.   Plaintiff has complied with all administrative processes and has
21

22    obtained a Right to Sue Letter from the Equal Employment Opportunity
23
      Commission dated April 19, 2019. Prior to bringing suit on Title VII claims, a
24

25    plaintiff must exhaust administrative remedies by filing a timely charge with the
26
      EEOC or the appropriate state agency. B.K.B. v. Maui Police Dep't, 276 F.3d
27

28
      1091, 1099 (9th Cir. 2002) (citing E.E.O.C. v. Farmer Bros. Co., 31 F.3d 891,

55:   899 (9th Cir. 1994); 42 U.S.C. § 2000e-5(b)).

                                                -2
        Case 3:19-cv-08210-DJH Document 1 Filed 07/17/19 Page 3 of 8



 1          10.    Under the employment discrimination provisions of Title VII of the
 2
      Civil Rights Act of 1964, filing an administrative charge with the EEOC and/or
 3

 4    the ACRD is a statutory prerequisite to bringing a civil action asserting
 5
      employment discrimination. See 42 U.S.C. § 2000e-5(e); Plaintiff complied with
 6

 7    these requirements. "The crucial element of a charge of discrimination is the
 8
      factual statement contained therein." B.K.B., 276 F.3d at 1100 (quoting Sanchez
 9

10
      v. Standard Brands, Inc., 431 F.2d 455, 462 (5th Cir. 1970)).

11          11.    Plaintiff Lavell H. Jones is a Black male who is over 40 years of
12
      age and who at all relevant times was employed by Defendant in Flagstaff,
13

14    Arizona.
15
            12.    As set forth in Plaintiff’s charge, on or about March 14, 2018, an
16

17    incident occurred involving an unruly student.
18
            13.    Although Plaintiff followed the policies and procedures, he was
19

20
      told he did not handle it properly.

21          14.    On or about April 6, 2018, Plaintiff was placed on administrative
22
      leave and terminated on May 1, 2018.
23

24          15.    On December 20, 2018, Plaintiff filed his discrimination claim.
25
            16.    Plaintiff stated that he was treated differently because of his race as
26

27    well as was retaliated against for the filing of a prior EEOC claim.
28

55:



                                               -3
        Case 3:19-cv-08210-DJH Document 1 Filed 07/17/19 Page 4 of 8



 1            17.   Plaintiff was denied promotional, professional opportunities, never
 2
      given any leadership roles, and excessively disciplined.
 3

 4            18.   A disparate treatment claim must be supported by direct evidence
 5
      of discrimination, or may instead be evaluated under the burden-of-proof-and
 6

 7    production analysis set forth in McDonnell Douglas Corp. v. Green, 411 U.S.
 8
      792, 802-04 (1973). See, e.g., Hawn v. Executive Jet Management, Inc., 615
 9

10
      F.3d 1151, 1155 (9th Cir. 2010) (applying McDonnell Douglas framework to

11    Title VII discrimination claim).
12
              19.   Under both Title VII, 42 U.S.C.A. § 2000e-3(a), it is unlawful for
13

14    an employer to discriminate against an employee because he has opposed an
15
      unlawful employment practice or has "made a charge, testified, assisted or
16

17    participated in any manner in an investigation, proceeding or hearing"
18
      concerning such practice.
19

20
              20.   Title VII of the Civil Rights Act makes it "an unlawful employment

21    practice for an employer" to "discriminate against any individual with respect
22
      to" the "terms, conditions, or privileges of employment, because of such
23

24    individual's race, color, religion, sex, or national origin." 42 U.S.C. § 2000e-
25
      2(a).
26

27            21.   To establish a prima facie case, plaintiffs "must offer evidence that
28
      `give[s] rise to an inference of unlawful discrimination.'" Godwin v. Hunt
55:



                                               -4
        Case 3:19-cv-08210-DJH Document 1 Filed 07/17/19 Page 5 of 8



 1    Wesson, Inc., 150 F.3d 1217, 1220 (9th Cir.1998) (alteration in original), citing
 2
      Tex. Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 253, 101 S.Ct. 1089, 67
 3

 4    L.Ed.2d 207 (1981).
 5
            22.     Plaintiff may establish a prima facie case based on circumstantial
 6

 7    evidence by showing that he is a member of a protected class-here a Black male,
 8
      that he was qualified for the positions and performing the job satisfactorily, that
 9

10
      he experienced adverse employment actions as he was fired, and that "similarly

11    situated individuals outside [her] protected class were treated more favorably, or
12
      other circumstances surrounding the adverse employment action give rise to an
13

14    inference of discrimination." Peterson v. Hewlett-Packard Co., 358 F.3d 599,
15
      603 (9th Cir.2004); see also Wallis v. J.R. Simplot Co., 26 F.3d 885, 889 (9th
16

17    Cir.1994). Here, the claimed reasons for termination were not enforced as to the
18
      others.
19

20
            23.     Defendant’s retaliatory actions were taken by Defendant, who had

21    actual knowledge of Plaintiff’s protected activity.
22
            24.     Defendant’s actions constituted adverse actions within the meaning
23

24    of 29 U.S.C. § 215(a)(3) and 42 U.S.C. § 2000e-3(a), because refusing
25
      promotions and later terminating Plaintiff’s employment would have dissuaded
26

27    a reasonable person in Plaintiff’s circumstances from complaining about
28
      harassment.
55:



                                              -5
        Case 3:19-cv-08210-DJH Document 1 Filed 07/17/19 Page 6 of 8



 1            25.   A causal connection exists between Plaintiff’s protected activity
 2
      and the adverse employment action was evidenced by the lack of opportunities
 3

 4    and promotional opportunities given to Plaintiff
 5
              26.   Plaintiff is Black male and thus belongs to a protected class.
 6

 7            27.   Non-Black employees were treated differently
 8
              28.   Plaintiff was qualified for the position or was performing the job
 9

10
      satisfactorily.

11            29.   Others similarly situated were not treated the same.
12
              30.   Plaintiff was terminated by Defendant.
13

14                                         COUNT ONE
15
                                        Racial Discrimination
                                            (Federal law)
16                                     42 U.S.C. § 2000e-2(a)
17
              31.   Plaintiff adopts and incorporates all allegations above in paragraphs
18

19    1-30.
20
              32.   Plaintiff was treated differently due to his race in his employment.
21

22            33.   Non-Black employees in the same position were treated differently
23
      than Plaintiff.
24
              34.   Plaintiff was denied promotions.
25

26            35.   Plaintiff was not included on any promotional opportunities.
27
              36.   Plaintiff was discriminated against as prohibited in Title VII of the
28

55:   Civil Rights Act makes it "an unlawful employment practice for an employer" to


                                               -6
        Case 3:19-cv-08210-DJH Document 1 Filed 07/17/19 Page 7 of 8



 1    "discriminate against any individual with respect to" the "terms, conditions, or
 2
      privileges of employment, because of such individual's race, color, religion, sex,
 3

 4    or national origin." 42 U.S.C. § 2000e-2(a).
 5
              37.   Plaintiff was damaged by the actions of the Defendant in violation
 6

 7    of law.
 8
                                           COUNT TWO
 9                                         RETALIATION
10
                                            (Federal law)

11            38.   Plaintiff adopts and incorporates all allegations above in paragraphs
12
      1-37.
13

14            38.   42 U.S.C. §§ 2000e to 2000e-17, 12111 to 12117 prohibits
15
      employment discrimination including retaliation under 42 U.S.C. § 2000e-3(a),
16

17            39.   The ultimate issue in a Title VII retaliation case is "whether the
18
      defendant [employer] discriminated against the plaintiff [employee] because the
19

20
      plaintiff engaged in conduct protected by Title VII." Long v. Eastfield College,

21    88 F.3d 300, 305 n. 4 (5th Cir.1996) (emphasis in original).
22
              40.   Plaintiff must first establish a prima facie case of retaliation by
23

24    showing that he engaged in activity protected under the statute, the employer
25
      imposed an adverse employment action, and there was a causal connection
26

27    between the two actions. Scrivner v. Socorro Independent Sch. Dist., 169 F.3d
28
      969 (5th Cir.1999).
55:



                                                -7
        Case 3:19-cv-08210-DJH Document 1 Filed 07/17/19 Page 8 of 8



 1          41.      If Plaintiff establishes a prima facie case, the burden shifts to the
 2
      employer to articulate some legitimate nonretaliatory reason for the adverse
 3

 4    action. Wrighten v. Metropolitan Hosps., Inc., 726 F.2d 1346 (9th Cir.1984). If
 5
      it does, the employee must show that the employer's proffered explanation was
 6

 7    merely a pretext or that a discriminatory reason more likely motivated its
 8
      actions. Id.
 9

10
            42.      Plaintiff was damaged by the actions of the Defendant in violation

11    of case and constitutional law.
12
                     PRAYER FOR RELIEF
13

14
            WHEREFORE, for the foregoing reasons, Plaintiff requests the
15
      following:
16
            A. Damages caused by the conduct of the Defendant in an amount to be
17
      determined at trial including lost wages and emotional and physical damages;
18

19
            B. Punitive damages;
20          C. Attorneys’ fees and costs; and
21          D. And, such other and or further relief as may be justified under the
22    applicable facts and circumstances.
23

24    DATED this 17th day of July, 2019.
25

26                                                     /s/ Kimberly A. Eckert
                                                       Kimberly A. Eckert
27
                                                       Attorney for Plaintiff
28

55:



                                                 -8
